The opinion of the court was delivered by
Redeield, Ch. J.
In regard to the conclusiveness of the finding of the referees, as to the statute of limitations, it is merely a question of law, the terms of the admission being found,'and as such may always be decided by the court, as was held, by this court, many years since; and the county court having treated it as virtually referred by the referees to them, and upon that ground,' reversed the finding of the referees, we must conclude they correctly understood the report of their own referees, unless it appears they did not. There is first an intendment, in favor of the report, and secondly, one in favor of the judgment of the court below: These, in a measure, balance each other, in this case, but the final presumption is in favor of the judgment, inasmuch as the reference is from that court, and the report to them, and as all doubts might have been solved, by a recommitment, we must conclude, that would have been done, unless the court had regarded it as sufficiently explicit, in favor of the construction which they adopt.
*7722. If then the question of the legal effect of the admission was properly referred to the county court, there can be little doubt they decided it correctly. It seems to have been a clear admission of continuing liability, unless it was paid by "White, and this made before the bar, and upon which it is presumable the plaintiff might have rested, and thus suffered the term of the statute of litnitatiaiis to elapse; such an admission comes clearly within the rule adopted in this state, requiring an admission of continuing liability. And if this liability is conditional, as in the present case, it is required to remove the condition, i. e., in this case, to show that White had not paid. This is not claimed.
3. We think the plaintiff having agreed to take the debt of defendant, against White, as payment, in presentí, he must now be bound by it. It would be a virtual purchase of defendant’s claim against White, and an agreement to accept it, as payment, pro tanto, upon plaintiff’s debt.
Judgment affirmed.